DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 11/13/2019. Claims 1-22 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed on 11/13/2019 are acceptable for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-11, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stronks et al. (US 20160237682) (‘Stronks’) in view of Schlyter Gezelius (US 20170241144) (‘Schlyter’).
	Claim 1, Stronks teaches a wall panel comprising:
a panel 26 including a top side, a bottom side, a first side, a second side (top, bottom, first and second sides of 26; Fig. 1A), a notch 149 in the bottom side (Fig. 4A), and a T-flange 169’’ on the top side (Fig. 4A);
a first extrusion (28, or alternatively 38 or 50 or 52; Figs. 2A and 4A; note that the limitation, “first extrusion” was treated as a product-by-process limitation and does not include the process of forming); and 
a second extrusion (38, or alternatively 28 or 50 or 52; Figs. 2A and 4A; note that the limitation, “second extrusion” was treated as a product-by-process limitation and does not include the process of forming).
Stronks does not teach the panel including a cross laminated timber material. However, Schlyter teaches a wall panel comprising a cross laminated timber panel [0048]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the panel from a cross laminated timber material, with the reasonable expectation of reducing manufacturing costs and varying the exterior finish of a building based on an intended design, since such a modification would have involved a mere change in  known materials. The selection of a known material based prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
The claim is a product by process claim and the wall panel does not depend on the process of making it. The product-by-process limitations, "a first extrusion” and “a second extrusion" would not be expected to impart distinctive structural characteristics to the wall panel. Therefore, the claimed wall panel is not a different and unobvious wall panel from Stronks and Schlyter as modified above.
A comparison of the recited process with the prior art processes does NOT serve to resolve the issue concerning patentability of the product. In re Fessman, 489 F2d 742, 180 USPQ 324 (CCPA 1974). Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964). In an ex parte case, product-by process claims are not construed as being limited to the product formed by the specific process recited. In re Hirao et al., 535 
Claim 2, Stronks further teaches wherein the first extrusion and the second extrusion are each a U-channel (Fig. 2A) with an attachment flange (Fig. 2A; note the plurality of various possible attachment flanges such as 75, 77, 74’, 85’).  
Claim 3, Stronks further teaches wherein the U-channel includes a seal (Fig. 2A; note the plurality of various possible seals such as 127; [0090]).
Claim 4, Stronks further teaches wherein the U-channel includes a continuous splice plate (93; note that 93 is connected to the U-channel via 60; Fig. 2A).
Claim 5, Stronks further teaches wherein the first extrusion is attached to the first side (28 on first side; Fig. 1A) and the second extrusion is attached to the top side (52 on top side; Fig. 1A).
Claim 6, Stronks further teaches wherein the first extrusion is attached to the second side (38 on second side; Fig. 1A) and the second extrusion is attached to the top side (52 on top side; Fig. 1A).
Claim 7, Stronks further teaches wherein the first extrusion is attached to the first side (28 on first side; Fig. 1A) and the second extrusion is attached to the bottom side (50 on bottom side; Fig. 1A).
Claim 8, Stronks further teaches wherein the first extrusion is attached to the second side (38 on second side; Fig. 1A) and the second extrusion is attached to the bottom side (50 on bottom side; Fig. 1A).
Claim 9, Stronks further teaches a third extrusion and a fourth extrusion (50 and 52, or alternatively 28 or 38; Figs. 1A, 2A and 4A; note that the limitations, “third 
Claim 10, Stronks further teaches wherein the first extrusion is attached to the first side (28 on first side; Fig. 1A), the second extrusion is attached to the top side (52 on top side; Fig. 1A), the third extrusion is attached to the second side (38 on second side; Fig. 1A), and the fourth extrusion is attached to the bottom side (50 on bottom side; Fig. 1A).
	Claim 11, Stronks teaches a wall system comprising:
at least four panels (see annotated Fig. 1A of Stronks shown below in Examiner Notes), each panel including a top side, a bottom side, a first side, a second side (top, bottom, first and second sides of panels shown in Fig. 1A), a notch 149 -12-5930680-1KAT2-PT004.1in the bottom side (Fig. 4A), a T-flange 169’’ on the top side (Fig. 4A), a first extrusion (28, or alternatively 38 or 50 or 52; Figs. 2A and 4A; note that the limitation, “first extrusion” was treated as a product-by-process limitation and does not include the process of forming), and a second extrusion (38, or alternatively 28 or 50 or 52; Figs. 2A and 4A; note that the limitation, “second extrusion” was treated as a product-by-process limitation and does not include the process of forming);
a first of the at least four panels including the first extrusion attached to the first side and the second extrusion attached to the top side (annotated Fig. 1A of Stronks);
a second of the at least four panels including the first extrusion attached to the second side and the second extrusion attached to the top side (annotated Fig. 1A of Stronks);
a third of the at least four panels including the first extrusion attached to the first 
a fourth of the at least four panels including the first extrusion attached to the second side and the second extrusion attached to the bottom side (annotated Fig. 1A of Stronks);
the first extrusion of the first of the at least four panels mating with the first extrusion of the second of the at least four panels (annotated Fig. 1A of Stronks);
the first extrusion of the third of the at least four panels mating with the first extrusion of the fourth of the at least four panels (annotated Fig. 1A of Stronks);
the second extrusion of the third of the at least four panels mating with the second extrusion of the first of the at least four panels (annotated Fig. 1A of Stronks);
the notch of the third of the at least four panels mating with the T-flange of the first of the at least four panels (annotated Fig. 1A of Stronks);
5930680-1KAT2-PT004.1the second extrusion of the fourth of the at least four panels mating with the second extrusion of the second of the at least four panels (annotated Fig. 1A of Stronks); and
the notch of the fourth of the at least four panels mating with the T-flange of the second of the at least four panels (annotated Fig. 1A of Stronks).  
Stronks does not teach the panel including a cross laminated timber material. However, Schlyter teaches a wall panel comprising a cross laminated timber panel [0048]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the panel from a cross laminated timber material, with the reasonable expectation of reducing manufacturing costs and varying the exterior finish prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
The claim is a product by process claim and the wall panel does not depend on the process of making it. The product-by-process limitations, "a first extrusion” and “a second extrusion" would not be expected to impart distinctive structural characteristics to the wall panel. Therefore, the claimed wall panel is not a different and unobvious wall panel from Stronks and Schlyter as modified above.
A comparison of the recited process with the prior art processes does NOT serve to resolve the issue concerning patentability of the product. In re Fessman, 489 F2d 742, 180 USPQ 324 (CCPA 1974). Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 USPQ 161 In re Hirao et al., 535 F2d 67, 190 USPQ 15, see footnote 3 (CCPA 1976). Thus, the claimed insulating unit is not a different and unobvious insulating unit from Boone.
	Claim 16, Stronks teaches a method of installing a wall system comprising:
providing at least four wall panels (see annotated Fig. 1A of Stronks shown below in Examiner Notes), each wall panel including a panel including a top side, a bottom side, a first side, a second side (top side, bottom side, first and second sides of panels; Fig. 1A), a notch 149 in the bottom side (Fig. 4A), a T-flange 169’’ on the top side (Fig. 4A), a first extrusion (28, or alternatively 38 or 50 or 52; Figs. 2A and 4A; note that the limitation, “first extrusion” was treated as a product-by-process limitation and does not include the process of forming), and a second extrusion (38, or alternatively 28 or 50 or 52; Figs. 2A and 4A; note that the limitation, “second extrusion” was treated as a product-by-process limitation and does not include the process of forming), a first of the at least four including the first extrusion attached to the first side and the second extrusion attached to the top side (annotated Fig. 1A of Stronks), a second of the at least four including the first extrusion attached to the second side and the second extrusion attached to the top side (annotated Fig. 1A of Stronks), a third of the at least four panels including the first extrusion attached to the first side and the second extrusion attached to the bottom side (annotated Fig. 1A of Stronks), and a fourth of the at least four panels including the first extrusion attached to the second side and the second extrusion attached to the bottom side (annotated Fig. 1A of Stronks);
installing the first of the at least four panels (Figs. 1A, 2A and 4A);

installing the third of the at least four panels on the first of the at least four panels by connecting the second extrusion of the third of the at least four panels with the second extrusion of the first of the at least four panels and inserting the T-flange of the first of the at least four -15-5930680-1KAT2-PT004.1panels into the notch of the third of the at least four panels (Figs. 1A, 2A and 4A); and
installing the fourth of the at least four panels on the second of the at least four panels by connecting the second extrusion of the fourth of the at least four panels with the second extrusion of the second of the at least four panels (Figs. 1A, 2A and 4A), inserting the T-flange of the second of the at least four panels into the notch of the fourth of the at least four panels (Figs. 1A, 2A and 4A), and connecting the first extrusion of the fourth of the at least four panels with the first extrusion of the third of the at least four panels (Figs. 1A, 2A and 4A).  
Stronks does not teach the panel including a cross laminated timber material. However, Schlyter teaches a wall panel comprising a cross laminated timber panel [0048]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the panel from a cross laminated timber material, with the reasonable expectation of reducing manufacturing costs and varying the exterior finish of a building based on an intended design, since such a modification would have involved a mere change in  known materials. The selection of a known material based prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
The claim is a product by process claim and the wall panel does not depend on the process of making it. The product-by-process limitations, "a first extrusion” and “a second extrusion" would not be expected to impart distinctive structural characteristics to the wall panel. Therefore, the claimed wall panel is not a different and unobvious wall panel from Stronks and Schlyter as modified above.
A comparison of the recited process with the prior art processes does NOT serve to resolve the issue concerning patentability of the product. In re Fessman, 489 F2d 742, 180 USPQ 324 (CCPA 1974). Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964). In an ex parte case, product-by process claims are not construed as being limited to the product formed by the specific process recited. In re Hirao et al., 535 
Claim 19, Stronks further teaches installing a first splice plate 93 in the first extrusion of the first of the at least four cross laminated timber panels prior to installing the second of the at least four cross laminated timber panels.  


















Examiner Notes

    PNG
    media_image1.png
    771
    766
    media_image1.png
    Greyscale

Annotated Fig. 1A of Stronks et al. (US 20160237682) (‘Stronks’)




Allowable Subject Matter
Claims 12-15, 17-18 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635